Exhibit 10.7

NON-STATUTORY STOCK OPTION

Non-transferable

GRANT TO

(the “Optionee”)

the right to purchase from Global Payments Inc. (the “Company”)

shares of its common stock, no par value, at the price of $             per
share

pursuant to and subject to the provisions of the Global Payments Inc. Amended
and Restated 2005 Incentive Plan (the “Plan”) and to the terms and conditions
set forth on the following page (the “Terms and Conditions”).

Unless sooner vested in accordance with Section 2 of the Terms and Conditions or
otherwise in the discretion of the Committee, the Options shall vest (become
exercisable) in accordance with the following schedule:

 

Continuous Status as a Participant

after Grant Date

   Percent of Option
Shares Vested  

Less than 1 Year

   0 %

1 Year

   25 %

2 Years

   50 %

3 Years

   75 %

4 Years

   100 %

IN WITNESS WHEREOF, Global Payments Inc., acting by and through its duly
authorized officers, has caused this Certificate to be executed as of the Grant
Date.

 

GLOBAL PAYMENTS INC. By:     Its:   Authorized Officer Grant Number: Grant Date:

 

Accepted by Optionee:    



--------------------------------------------------------------------------------

TERMS AND CONDITIONS

1. Grant of Option. Global Payments Inc. (the “Company”) hereby grants to the
Optionee named on Page 1 hereof (“Optionee”), under the Global Payments Inc.
Amended and Restated 2005 Incentive Plan (the “Plan”), stock options to purchase
from the Company (the “Options”), on the terms and on conditions set forth in
this certificate (this “Certificate”), the number of shares indicated on Page 1
of the Company’s no par value common stock, at the exercise price per share set
forth on Page 1. Capitalized terms used herein and not otherwise defined shall
have the meanings assigned to such terms in the Plan.

2. Vesting of Options. The Option shall vest (become exercisable) in accordance
with the schedule shown on Page 1 of this Certificate. Notwithstanding the
foregoing vesting schedule, upon Optionee’s death or Disability during his or
her Continuous Status as a Participant, or upon Optionee’s Retirement, all
Options shall become fully vested and exercisable.

3. Term of Options and Limitations on Right to Exercise. The term of the Options
will be for a period of ten years, expiring at 5:00 p.m., Eastern Time, on the
tenth anniversary of the Grant Date (the “Expiration Date”). To the extent not
previously exercised, the Options will lapse prior to the Expiration Date upon
the earliest to occur of the following circumstances:

(a) Three months after the termination of Optionee’s Continuous Status as a
Participant for any reason other than by reason of Optionee’s death, Disability
or Retirement.

(b) Twelve months after termination of Optionee’s Continuous Status as
Participant by reason of Disability.

(c) Five years after termination of Optionee’s Continuous Status as a
Participant by reason of Retirement.

(d) Twelve months after the date of Optionee’s death, if Optionee dies while
employed, or during the three-month period described in subsection (a) above or
during the twelve-month period described in subsection (b) above and before the
Options otherwise lapse. If the Optionee dies during the five-year period
described in subsection (c) above, the Option shall lapse as provided in
subsection (c). Upon Optionee’s death, the Options may be exercised by
Optionee’s beneficiary designated pursuant to the Plan.

The Committee may, prior to the lapse of the Options under the circumstances
described in paragraphs (a), (b), (c) or (d) above, extend the time to exercise
the Options as determined by the Committee in writing. If Optionee returns to
employment with the Company during the designated post-termination exercise
period, then Optionee shall be restored to the status Optionee held prior to
such termination but no vesting credit will be earned for any period Optionee
was not in Continuous Status as a Participant. If Optionee or his or her
beneficiary exercises an Option after termination of service, the Options may be
exercised only with respect to the Shares that were otherwise vested on
Optionee’s termination of service.

4. Exercise of Option. The Options shall be exercised by written notice directed
to the Secretary of the Company or his or her designee at the address and in the
form specified by the Secretary from time to time. Unless otherwise prohibited
by Regulation T of the Federal Reserve Board, and subject to applicable
securities laws and any limitations as may be applied from time to time by the
Committee (which need not be uniform), the Options must be exercised through a
broker in a so-called “cashless exercise” whereby the broker sells the Option
Shares on behalf of Optionee and delivers cash sales proceeds to the Company in
payment of the exercise price. In such case, the date of exercise shall be
deemed to be the date on which notice of exercise is received by the Company and
the exercise price shall be delivered to the Company by the settlement date. In
the event that applicable law prohibits a “cashless exercise,” the Committee, in
its discretion, may permit the Optionee to exercise the Options by any other
means the Committee determines is consistent with the Plan’s purpose and
applicable law. If the person exercising an Option is not Optionee, such person
shall also deliver with the notice of exercise appropriate proof of his or her
right to exercise the Option.

5. Beneficiary Designation. Optionee may, in the manner determined by the
Committee, designate a beneficiary to exercise the rights of Optionee hereunder
and to receive any distribution with respect to the Options upon Optionee’s
death. A beneficiary, legal



--------------------------------------------------------------------------------

guardian, legal representative, or other person claiming any rights hereunder is
subject to all terms and conditions of this Certificate and the Plan, and to any
additional restrictions deemed necessary or appropriate by the Committee. If no
beneficiary has been designated or survives Optionee, the Options may be
exercised by the legal representative of Optionee’s estate, and payment shall be
made to Optionee’s estate. Subject to the foregoing, a beneficiary designation
may be changed or revoked by Optionee at any time provided the change or
revocation is filed with the Company.

6. Withholding. The Company or any employer Affiliate has the authority and the
right to deduct or withhold, or require Optionee to remit to the employer, an
amount sufficient to satisfy federal, state, and local taxes (including
Optionee’s FICA obligation) required by law to be withheld with respect to any
taxable event arising as a result of the exercise of the Options. The
withholding requirement may be satisfied, in whole or in part, at the election
of the Secretary, by withholding from the Options Shares having a Fair Market
Value on the date of withholding equal to the minimum amount (and not any
greater amount) required to be withheld for tax purposes, all in accordance with
such procedures as the Secretary establishes. If Shares are surrendered to
satisfy withholding obligations in excess of the minimum withholding obligation,
such Shares must have been held by the purchaser as fully vested shares for such
period of time, if any, as necessary to avoid variable accounting for the
Options. The obligations of the Company under this Certificate will be
conditional on such payment or arrangements, and the Company and, where
applicable, its Affiliates will, to the extent permitted by law, have the right
to deduct any such taxes from any payment of any kind otherwise due to Optionee.

7. Limitation of Rights. The Options do not confer to Optionee or Optionee’s
beneficiary designated pursuant to Paragraph 5 any rights of a shareholder of
the Company unless and until Shares are in fact issued to such person in
connection with the exercise of the Options.

8. No Right of Continued Employment; No Rights to Compensation or Damages.
Nothing in the Plan or this Certificate or any document executed under either of
them shall interfere with or limit in any way the right of the Company or any
Affiliate to terminate Optionee’s employment without liability at any time, nor
confer upon Optionee any right to continue in the employ of the Company or any
Affiliate. By executing this Certificate, Optionee waives any and all rights to
compensation or damages for the termination of his office or employment, or
failure to provide sufficient notice of termination of his office or employment,
with the Company or any Affiliate for any reason whatsoever insofar as those
rights arise or may arise from the loss of Optionee’s benefits or rights upon
conversion of the Options in connection with such termination.

9. Stock Reserve. The Company shall at all times during the term of this
Certificate reserve and keep available such number of Shares as will be
sufficient to satisfy the requirements of this Certificate.

10. Restrictions on Transfer and Pledge. No right or interest of Optionee in the
Options may be pledged, encumbered, or hypothecated to or in favor of any party
other than the Company or an Affiliate, or shall be subject to any lien,
obligation, or liability of Optionee to any other party other than the Company
or an Affiliate. The Options are not assignable or transferable by Optionee
other than by will or the laws of descent and distribution or pursuant to a
domestic relations order that would satisfy Section 414(p)(1)(A) of the Code if
such Section applied to an Option under the Plan; provided, however, that the
Committee may (but need not) permit other transfers. The Options may be
exercised during the lifetime of Optionee only by Optionee or any permitted
transferee.

11. Restrictions on Issuance of Shares. If at any time the Committee shall
determine in its discretion, that registration, listing or qualification of the
Shares covered by the Options upon any Exchange or under any foreign, federal,
or local law or practice, or the consent or approval of any governmental
regulatory body, is necessary or desirable as a condition to the exercise of the
Options, the Options may not be exercised in whole or in part unless and until
such registration, listing, qualification, consent or approval shall have been
effected or obtained free of any conditions not acceptable to the Committee.

12. No Entitlement to Future Awards. The grant of the Options does not entitle
Optionee to the grant of any additional options or other awards under the Plan
in the future. Future grants, if any, will be at the sole discretion of the
Company, including, but not limited to, the timing of any grant, the number of
options, and vesting provisions. The grant of the options is an extraordinary
item of compensation outside the scope of any employment contract. As such, the
Options are not part of normal or expected compensation for purposes of
calculating severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments.



--------------------------------------------------------------------------------

13. Transfer of Data. By executing this certificate, Optionee voluntarily
acknowledges and consents to the collection, use, processing and transfer of
personal data as described in this paragraph. Optionee is not obliged to consent
to such collection, use, processing and transfer of personal data, but failure
to provide the consent may affect Optionee’s eligibility to receive awards under
the Plan. The Company and its Affiliates hold certain personal information about
Optionee, including name, home address and telephone number, date of birth,
employee identification number, salary, nationality, job title, any shares of
stock or directorships held in the Company, and details of any rights or
entitlements to shares of stock, for the purpose of managing and administering
the Plan (“Data”). The Company and its Affiliates will transfer Data amongst
themselves as necessary for the purpose of implementation, administration and
management of Optionee’s participation in the Plan, and the Company and any of
its Affiliates may each further transfer Data to any third parties assisting in
the implementation, administration and management of the Plan. These recipients
may be located in the United States or elsewhere throughout the world. Optionee
authorizes them to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing Optionee’s participation in the Plan, including any requisite transfer
of such Data as may be required for the administration of the Plan and/or the
subsequent holding of shares of stock on Optionee’s behalf to a broker or other
third party with whom Optionee may elect to deposit any shares of stock acquired
pursuant to the Plan. Optionee may, at any time, review Data, require any
necessary amendments to it or withdraw the consents herein in writing by
contacting the Company; however, by withdrawing his or her consent, Optionee
will affect his or her ability to participate in the Plan.

14. Amendment. The Committee may amend, modify or terminate this Certificate
without approval of Optionee; provided, however, that such amendment,
modification or termination shall not, without Optionee’s consent, reduce or
diminish the value of this award determined as if it had been fully vested on
the date of such amendment or termination.

15. Plan Controls. The terms contained in the Plan are incorporated into and
made a part of this Certificate and this Certificate shall be governed by and
construed in accordance with the Plan. In the event of any actual or alleged
conflict between the provisions of the Plan and the provisions of this
Certificate, the provisions of the Plan shall be controlling and determinative.

16. Successors. This Certificate shall be binding upon any successor of the
Company, in accordance with the terms of this Certificate and the Plan.

17. Governing Law. This Certificate shall be construed in accordance with and
governed by the laws of the State of Georgia, United States of America,
regardless of the law that might be applied under principles of conflict of
laws.

18. Severability. If any one or more of the provisions contained in this
Certificate is invalid, illegal or unenforceable, the other provisions of this
Certificate will be construed and enforced as if the invalid, illegal or
unenforceable provision had never been included.

19. Relationship to Other Benefits. The Shares shall not affect the calculation
of benefits under any other compensation plan or program of the Company, except
to the extent specially provided in such other plan or program.

20. Notice. Notices and communications under this Certificate must be in writing
and either personally delivered or sent by registered or certified United States
mail, return receipt requested, postage prepaid. Notices to the Company must be
addressed to Global Payments Inc., 10 Glenlake Parkway, North Tower, Atlanta,
Georgia 30328, USA, Attn: Secretary, or any other address designated by the
Company in a written notice to Optionee. Notices to Optionee will be directed to
the address of Optionee then currently on file with the Company, or at any other
address given by Optionee in a written notice to the Company.